
	
		I
		112th CONGRESS
		1st Session
		H. R. 1415
		IN THE HOUSE OF REPRESENTATIVES
		
			April 7, 2011
			Mr. DeFazio (for
			 himself, Mr. Blumenauer, and
			 Mr. Wu) introduced the following bill;
			 which was referred to the Committee on
			 Natural Resources
		
		A BILL
		To amend the Wild and Scenic Rivers Act to make technical
		  corrections to the segment designations for the Chetco River,
		  Oregon.
	
	
		1.Short titleThis Act may be cited as the
			 Chetco River Protection Act of
			 2011.
		2.Technical
			 Corrections to the Wild and Scenic Rivers ActSection 3(a)(69) of the Wild and Scenic
			 Rivers Act (16 U.S.C. 1274(a)(69)) is amended—
			(1)by inserting
			 before the The 44.5-mile the following:
				
					(A)Designations
					;
			(2)by redesignating
			 subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii),
			 respectively;
			(3)in clause (i), as
			 redesignated—
				(A)by striking
			 25.5-mile and inserting 27.5-mile; and
				(B)by striking
			 Boulder Creek at the Kalmiopsis Wilderness boundary and
			 inserting Mislatnah Creek;
				(4)in clause (ii), as
			 redesignated—
				(A)by striking
			 8 and inserting 7.5;
				(B)by striking
			 Boulder Creek and inserting Mislatnah Creek;
			 and
				(C)by striking
			 Steel Bridge and inserting Eagle Creek;
				(5)in clause (iii), as redesignated—
				(A)by striking
			 11 and inserting 9.5; and
				(B)by striking
			 Steel Bridge and inserting Eagle Creek;
			 and
				(6)by adding at the
			 end the following:
				
					(B)WithdrawalSubject to valid rights, the Federal land
				within the boundaries of the river segments designated by subparagraph (A), is
				withdrawn from all forms of—
						(i)entry, appropriation, or disposal under the
				public land laws;
						(ii)location, entry, and patent under the
				mining laws; and
						(iii)disposition under all laws pertaining to
				mineral and geothermal leasing or mineral
				materials.
						.
			
